Exhibit IFRS-INR Press Release Infosys Technologies Announces Results for the Quarter and Year Ended March 31, Fiscal 2011 revenues expected to grow by 9.0% to 11.0% in rupee terms; to grow by 16.0% to 18.0% in US dollar terms Q4 revenues sequentially grew by 3.5%; fiscal 2010 revenues grew by 4.8% Bangalore, India – April 13, 2010 Highlights Consolidated results under IFRS for the quarter ended March 31, 2010 Income was Rs. 5,944 crore for the quarter ended March 31, 2010; QoQ growth was 3.5%; YoY growth was 5.5% Net profit after tax* was Rs. 1,600 crore for the quarter ended March 31, 2010; QoQ growth was 2.6%; YoY decline was 0.9% Earnings per share* decreased to Rs. 28.02 from Rs. 28.33 in the corresponding quarter of the previous year; QoQ growth was 2.5%; YoY decline was 1.1% Others 47 clients were added during the quarter by Infosys and its subsidiaries Gross addition of 9,313 employees (net addition of 3,914) for the quarter by Infosys and its subsidiaries 1,13,796 employees as on March 31, 2010 for Infosys and its subsidiaries The Board of Directors recommended a final dividend of Rs. 15 per share for fiscal 2010. *Includes Rs.48 crore arising out of the sale of our investment in OnMobile Systems, Inc. “We have been able to take advantage of the opportunities in the market and grow faster due to our investments in capacity and capability building even during the economic downturn,” said S. Gopalakrishnan, CEO and Managing Director. “Though the economic environment continues to be challenging, businesses are investing in growth for building a better future.” Business outlook The company’s outlook (consolidated) for the quarter ending June 30, 2010 and for the fiscal year ending March 31, 2011, under International Financial Reporting Standards (IFRS) is as follows: Outlook under IFRS – consolidated* Quarter ending June 30, 2010 Income is expected to be in the range of Rs. 5,919 crore and Rs. 5,963 crore; YoY growth of 8.2% to 9.0% Earnings per share is expected to be in the range of Rs. 24.34 and Rs.24.79; YoY decline of 9.0% to 7.4% Fiscal year ending March 31, 2011** Income is expected to be in the range of Rs. 24,796 crore and Rs. 25,239 crore; YoY growth of 9.0% to 11.0% Earnings per share is expected to be in the range of Rs. 106.82 and Rs. 111.28; YoY decline of 2.0% to a growth of 2.1% *Conversion 1 US$ Rs.44.50 **Excluding the income from sale of our investment in OnMobile Systems, Inc. of Rs. 48 crore in fiscal 2010, the EPS growth is expected to be in the range of a decline of 1.2% to a growth of 2.9% Outlook under IFRS# Quarter ending June 30, 2010 Consolidated revenues are expected to be in the range of $ 1,330 million and $ 1,340 million; YoY growth of 18.5% to 19.4% Consolidated earnings per American Depositary Share is expected to be in the range of $ 0.55 and $ 0.56; YoY growth of 0% to 1.8% Fiscal year ending March 31, 2011## Consolidated revenues are expected to be in the range of $ 5.57 billion and $ 5.67 billion; YoY growth of 16.0% to 18.0% Consolidated earnings per American Depositary Share is expected to be in the range of $ 2.40 and $ 2.50;YoY growth of 4.3% to 8.6% # Exchange rates considered for major global currencies: AUD / USD – 0.92; GBP / USD – 1.51; Euro / USD – 1.35 ## Excluding the income from sale of our investment in OnMobile Systems, Inc. of USD 11 mn in fiscal 2010, the EPS growth is expected to be in the range of 5.3% to a growth of 9.6% Awards and recognition Our value as a global IT partner has been recognized by industry-leading awards and accolades.
